United States Court of Appeals
                        For the First Circuit
No. 01-2553

                         LINDA RUTHARDT,
     in her official capacity as COMMISSIONER OF INSURANCE
 OF THE COMMONWEALTH OF MASSACHUSETTS and PERMANENT RECEIVER OF
    AMERICAN MUTUAL LIABILITY INSURANCE COMPANY and AMERICAN
               MUTUAL INSURANCE COMPANY OF BOSTON,
                            Plaintiff,

                                  v.

              UNITED STATES OF AMERICA and JOHN ASHCROFT,
                       in his official capacity as
                 ATTORNEY GENERAL OF THE UNITED STATES,
                          Defendants, Appellees.
                                ___________

         ALABAMA INSURANCE GUARANTY ASSOCIATION, ET AL.,
                       Movants, Appellants.
                             ________

No. 01-2587
No. 01-2668

                         LINDA RUTHARDT,
     in her official capacity as COMMISSIONER OF INSURANCE
 OF THE COMMONWEALTH OF MASSACHUSETTS and PERMANENT RECEIVER OF
    AMERICAN MUTUAL LIABILITY INSURANCE COMPANY and AMERICAN
               MUTUAL INSURANCE COMPANY OF BOSTON,
              Plaintiff, Appellant/Cross-Appellee,

                                  v.

              UNITED STATES OF AMERICA and JOHN ASHCROFT,
                       in his official capacity as
                 ATTORNEY GENERAL OF THE UNITED STATES,
                Defendants, Appellees/Cross-Appellants.
                               ___________

         ALABAMA INSURANCE GUARANTY ASSOCIATION, ET AL.,
                             Movants.



                             Page 1 of   2
                          ERRATA SHEET

    The opinion of this Court, issued on September 18, 2002,

should be amended as follows.

     At page 19, line 5, after "United States.", please insert the

following sentence as a continuation of the paragraph.

          Indeed, this is merely one example of the
          problems that may be caused by the lack of a
          deadline and by no means a complete catalogue.

     Then, begin the following existing sentence which starts with

"No doubt" as a new paragraph.




                          Page 2 of   2